Case 3:19-cv-05212-WHO Document 34-1 Filed 12/23/19 Page 1of3

 

 

 

 
Case 3:19-cv-05212-WHO Document 34-1 Filed 12/23/19 Page 2 of 3
) The State Bar of California Date: 11/23/2019
- Attorney Misconduct Complaint

 

 

Your Contact Information

 

Firstname: A. Middle name: Lastname: Bolton

 

 

 

Address: 3126 Shattuck Avenue

 

City: Berkeley State: CA ZIP code: 94705

 

 

 

Email:

 

Your telephone numbers:

 

Home: (510) 540-0878 Work: (510) 540-0878 Cell:

 

 

 

 

Attorney's Information

 

First name: Lynne Middle name: Sarah Last name: Bourgault

 

Address: Berkeley City Attorney, 2180 Milvia St 4th Fl Berkeley City Clerk, 2180 Milvia St

 

 

 

 

 

 

 

 

City: Berkeley State: CA ZIP code: 94704
Email: lbourgault@ci.berkeley.ca.us CA BarLicense #: 180416
Home phone: (510) 981-6998 Work phone: (510) 981-6998

Cell phone: (510) 981-6995 Website: http://www.ci.Berkeley.ca.us

 

 

 

Have you or a member of your family complained to the State Bar about this attorney previously?
O Yes @) No

Did you hire the attorney?
O Yes @ No

Enter the approximate date you hired the attorney and the amount, if any paid to the attorney.

Date: Amount paid:

What is your connection with the attorney? Explain briefly.

Lawsuit, government attorney.

Statement of Complaint

Include with your submission a statement of what the attorney did or did not do that is the basis of your complaint. Please state
the facts as you understand them. Do not include opinions or arguments. If you hired the attorney(s), state what you hired the
attorney(s) to do. Additional information may be requested.

Fraud. Dishonesty. Harassment. Intimidations. Threats. Deceit. Misrepresentation. Violate permissions and
privacy/confidentiality. Abusive.

 
Case 3:19-cv-05212-WHO Document 34-1 Filed 12/23/19 Page 3 of 3

The State Bar of California Date: 11/25/2019

: Attorney Misconduct Complaint

faa

ep

        

 

Your Contact Information

 

Firstname: A. Middle name: Lastname: Bolton

 

 

Address: 3126 Shattuck Avenue

 

City: Berkeley State: CA ZIP code: 94705

 

 

 

Email:

 

Your telephone numbers:

 

Home: (510) 540-0878 Work: (510) 540-0878 Cell:

 

 

 

 

Attorney's Information

 

First name: Farimah Middle name: Faiz Last name: Brown

 

Address: 2180 Milvia St Fl 4 Office City Attorney 2180 Milvia St Fl 4, Berk, CA

 

 

 

 

 

 

 

 

City: Berkeley State: CA ZIP code: 94704-1122
Email: fbrown@cityofberkeley.info CA BarLicense#: 201227
Home phone: (510) 898-8564 Work phone: (510) 981-6985

Cell phone: (510) 981-6985 Website: http://www.cityofberkeley.info

 

 

 

Have you or a member of your family complained to the State Bar about this attorney previously?

© Yes @ No

Did you hire the attorney?

O Yes @) No
Enter the approximate date you hired the attorney and the amount, if any paid to the attorney.
Date: Amount paid:
What is your connection with the attorney? Explain briefly.

Litigant. 3:19-CV-05212 CA US Northern District Court.

Statement of Complaint

Include with your submission a statement of what the attorney did or did not do that is the basis of your complaint. Please state
the facts as you understand them. Do not include opinions or arguments. If you hired the attorney(s), state what you hired the
attorney(s) to do. Additional information may be requested.
Lacking competence and supervision of staff. Conflict of interest regarding City of Berkeley's interest. Betrayal of public
trust, esp., in protecting the public & enhancing the administration of justice. Including. Fraud. Dishonesty. Harassment.
Intimidations. Threats. Deceit. Misrepresentation. Violate permissions and privacy/confidentiality. Abusive.

 
